        Case 5:20-mj-00047-JLT Document 7 Filed 12/02/20 Page 1 of 1


1
2
3
4
5
6
7
                                    UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                 )      Case No: 5:20-mj-00047 JLT
11                                              )
                      Plaintiff,                )      ORDER APPOINTING COUNSEL
12                                              )
              vs.                               )
13                                              )
      BRANDON LAWRENCE,                         )
14                                              )
                      Defendant.                )
15                                              )
16           The defendant has attested to his financial inability to employ counsel and wishes the

17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

19   ORDERS:

20           1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case

21   effective nunc pro tunc to November 30, 2020. This appointment shall remain in effect until

22   further order of this court.

23
24   IT IS SO ORDERED.

25       Dated:     December 2, 2020                           /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
